Citation Nr: 0000542	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenic reaction, chronic, undifferentiated type.  

2.  Whether new and material evidence has been submitted to 
reopen claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from October 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the veteran's July 1997 notice of 
disagreement he indicated that he desired a hearing.  In his 
June 1998 VA Form 9, he indicated that he did not want a 
hearing.  In a report of contact received in June 1999, the 
veteran's representative related that the veteran had nothing 
further to say.  The Board finds that the veteran's 
subsequent statements effectively withdraw his prior request 
for a hearing.  

For reasons which will be discussed below, the issue of 
entitlement to an increased rating for schizophrenia will be 
considered in the remand portion of this decision.


FINDINGS OF FACT

1.  In July 1993, the RO denied service connection for 
hypertension.  The veteran did not appeal.

2.  The evidence submitted subsequent to the 1993 decision is 
either cumulative of evidence previously considered or is not 
relevant and probative.  


CONCLUSIONS OF LAW

1.  The July 1993 RO decision, which denied entitlement to 
service connection for hypertension as secondary to service-
connected schizophrenic reaction is final.  38 U.S.C.A. § 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.104 
(1999).

2.  The veteran has not presented new and material evidence 
to reopen his claim for service connection for hypertension 
as secondary to service-connected schizophrenic reaction.  38 
U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Service connection was denied for hypertension as secondary 
to service-connected schizophrenic reaction in an unappealed 
rating decision in July 1993.  The RO determined that new and 
material evidence had not been submitted. 

The evidence of record at the time of the RO's July 1993 
rating decision is as follows:

Service medical records contain no findings referable to 
hypertension.  On examination for separation from service the 
veteran's blood pressure was 110/64.

A private medical examination report dated in January 1990 
shows that the veteran's blood pressure was found to be 
140/90, 100/90 before exercise, and 115/90 after exercise. 

Private medical records dated from July 1990 to March 1991 
show treatment for an industrial injury.  The records show 
that in July, August, October, and November 1990, the veteran 
had elevated blood pressure readings.  It was noted that the 
veteran's treating physician was unable to determine whether 
the veteran's elevated blood pressure was related to his 
employment or his frustration due to his recent termination.  
There was also the issue of alcohol withdrawal and 
medications that the veteran was taking.  In December 1990 
shows that the veteran's blood pressure was found to be 
140/96, but dropped after a couple minutes of rest to 130/88.  
The examiner noted that on several occasions it appeared that 
the veteran had fairly mild hypertension.  The examiner was 
uncertain as to whether the veteran had sustained 
hypertension.  

In a rating decision dated in June 1991, the RO denied 
service connection for hypertension as secondary to service-
connected schizophrenia.  The RO determined that there was no 
medical evidence linking the two disabilities.  

Private medical records dated in September 1991 show 
treatment as a result of a motor vehicle accident.  The 
veteran's blood pressure reading was found to be 152/104.  

During a November 1991 VA psychiatric examination, the 
veteran reported that he had been treated for hypertension 
since 1988.  

The veteran was accorded a VA examination in October 1991.  
The veteran's blood pressure was found to be 154/108 in the 
sitting position, 152/104 in the recumbent position, and 
154/112 in the standing position.  The impression was 
untreated hypertension, moderate.  

In a March 1992 decision, the RO determined that there was no 
new evidence to show hypertension was due to service-
connected psychosis.  

Evidence submitted since the 1993 decision is as follows:

VA outpatient treatment records dated from May 1985 to July 
1994 show treatment for disabilities not currently at issue.  

VA outpatient treatment records dated from September 1994 to 
June 1997 show treatment for diabetes mellitus and 
hypertension.  

VA hospitalization report dated in October 1994 shows that 
the veteran was treated for hypertension and new onset 
diabetes.  

Pertinent Law and Regulations 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that when a service-connected disability aggravates but 
is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the rating schedule prior to January 12, 1998, 
the minimum compensable level of hypertension was shown where 
the disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Under the new 
rating criteria, the minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).


Analysis

The evidence submitted since the July 1993 disallowance 
includes private and VA medical evidence, showing ongoing 
treatment for hypertension.  However, evidence of record at 
the time of the RO's previous decision showed that the 
veteran had hypertension.  Accordingly, the evidence of 
continuing treatment is cumulative of evidence previously 
considered.  The records subsequent to July 1993, like those 
of record prior to that date, do not provide competent 
evidence of a nexus between hypertension and the service- 
connected schizophrenic reaction or any other incident of 
service.  Since the evidence is cumulative, it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  The Board must conclude that new and 
material evidence has not been submitted to reopen the claim.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for hypertension secondary to service-connected 
schizophrenia is not reopened.  


REMAND

The RO attempted to schedule the veteran for VA examinations 
in August and September 1998.  The veteran refused to report 
for these examinations.  However, in August 1998, it was 
reported that the veteran had been an inpatient at the 
Brentwood (West Los Angeles) VA Medical Center since June 
1998, and that it was not known how long he would be an 
inpatient.  Records of this treatment have not been 
associated with the claims folder.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The Board further notes that where a veteran fails without 
good cause to report for a necessary examination scheduled in 
conjunction with a claim for increase, the claim will be 
denied.  38 C.F.R. § 3.655 (1999).  The veteran has not been 
informed of these provisions.  The Court has held that VA has 
a duty to inform claimants of the consequences of a failure 
to report for examinations.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991)

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should seek to obtain the 
names and addresses of all medical care 
providers who have treated the veteran 
for his psychiatric disorder since June 
1998.  After securing the necessary 
releases, the RO should obtain these 
records, including all records of the 
veteran's treatment at the Brentwood 
(West Los Angeles VA Medical Center).

2.  The RO should then determine whether 
it is necessary to afford the veteran an 
examination in order to evaluate his 
service-connected psychiatric disability, 
or whether his claim can be evaluated on 
the basis of the current record without 
additional examination.  If it determines 
that an examination is necessary, it 
should so inform the veteran and his 
representative.  The veteran is reminded 
of the provisions of 38 C.F.R. § 3.655, 
referred to above.

3.  If the RO determines that an 
examination is necessary, the veteran 
should be afforded an appropriate 
psychiatric examination to determine the 
current severity of the veteran's service 
connected schizophrenia.  The examiner 
should review the claims folder before 
the examination.  The examiner should 
report the veteran's Global Assessment of 
Function, and comment on the severity of 
the veteran's service connected 
schizophrenia, including its impact on 
his ability to maintain gainful 
employment.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should ensure that the 
requested development requested above, 
has been completed in full.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

